Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-1074

IN RE KATHERINE R. NUSSBAUM
                                                            2019 DDN 232
An Administratively Suspended Member of
the Bar of the District of Columbia Court of Appeals

Bar Registration No. 499680

BEFORE: Glickman and Fisher, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                            (FILED – January 30, 2020)

      On consideration of the certified order of the Supreme Court of Illinois
suspending respondent from the practice of law in that jurisdiction for a period of
one year and until further order of that court; this court’s November 20, 2019, order
suspending respondent and directing her to show cause why this court should not
impose the equivalent reciprocal discipline of a one-year suspension with fitness;
and the statement of Disciplinary Counsel regarding reciprocal discipline; and it
appearing that respondent has failed to file either a response to this court’s show
cause order or her D.C. Bar R. XI, § 14(g) affidavit, it is

       ORDERED that Katherine R. Nussbaum is hereby suspended from the
practice of law in the District of Columbia for a period of one year with reinstatement
contingent on a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010); In
re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as she files a D.C. Bar
R. XI, § 14(g) affidavit.

                                 PER CURIAM